Citation Nr: 0924673	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-16 524	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right orbit and 
maxillary sinus carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1948 to 
May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the Veteran's claim for service connection 
for right orbit and maxillary sinus carcinoma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's right orbit and maxillary sinus carcinoma is 
not attributable to military service and was not caused or 
made worse by service-connected otitis media or residuals 
thereof.


CONCLUSION OF LAW

A right orbit and maxillary sinus carcinoma is not the result 
of disease or injury incurred in or aggravated by active 
military service; it is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a January 2006 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the January 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2006 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was provided such notice via a May 2007 letter.  The 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of his ongoing post-service treatment at both VA 
and private medical facilities have been associated with the 
claims file and were reviewed by the RO in connection with 
the Veteran's claim.  Neither the Veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  Additionally, the Veteran and his 
representative have both submitted written argument.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when 
there is:  (1) evidence of a current disability; (2) evidence 
establishing an in-service event, injury or disease, or a 
disease manifested in accordance with presumptive service 
connection regulations that would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim for service connection 
but notes that the evidence of record does not call for one.  
See 38 C.F.R. § 3.159(c)(4) (2008).  In this case, as 
discussed below, there is simply no medical evidence that any 
right orbit and maxillary sinus carcinoma is service related.  
Additionally, there is no medical evidence suggesting that 
there is an etiological link between the Veteran's service-
connected disability and right orbit and maxillary sinus 
carcinoma.  A medical examination would not likely aid in 
substantiating a claim when the record does not already 
contain evidence of a relationship between the Veteran's 
service-connected chronic otitis media and any right orbit 
and maxillary sinus carcinoma.  As such, VA is not required 
to afford the Veteran an examination, and therefore, VA has 
no duty to inform or assist that was unmet.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon v. 
Nicholson, 20 Vet. App. at 84-86 (with no indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for right orbit and 
maxillary sinus carcinoma secondary to service-connected 
otitis media with surgical residuals thereof.  The Board 
notes at the outset that the Veteran has not specifically 
claimed that the carcinoma began in service or is otherwise 
traceable to military service.  Additionally, there is no 
suggestion that such a malignancy was manifested within a 
year of separation from military service.  38 C.F.R. 
§§ 3.307, 3.309 (certain chronic diseases, including 
malignant tumors, that were manifested to a compensable 
degree within a year of separation from qualifying military 
service may be presumed to have been incurred in or 
aggravated by active military service).  Consequently, 
service connection on a direct basis or by application of the 
one-year presumption may not be granted.

Service connection on a secondary basis is warranted when it 
is shown that disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not previously been VA's practice, which 
strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and post-service records of his ongoing 
treatment with both VA and private treatment providers.  The 
Veteran's service treatment records are silent as to any 
complaints or diagnoses of any eye disability or maxillary 
sinus disability.  Records of private treatment the Veteran 
received in 1986 reflect that he underwent surgery to treat 
his chronic otitis media.  Documentation of that surgery and 
follow-up treatment are silent as to any problems with the 
Veteran's right eye or maxillary sinus.  Further private 
records show that the Veteran was diagnosed with carcinoma of 
the right maxillary sinus in 1987, following complaints of a 
right orbital mass that was shown to be cancerous by an 
October 1987 biopsy.  The Veteran underwent surgery in 
October 1987 to remove the tumor; the surgery also took his 
right eye, eye socket, and part of his maxilla.  His VA 
treatment records, which address treatment for the Veteran's 
ongoing ear complaints, are silent as to any etiological 
relationship between his eye disability, his 1987 right eye 
surgery, and his service-connected chronic otitis media or 
surgical residuals.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for right orbit and 
maxillary sinus carcinoma secondary to service-connected 
chronic otitis media.  Here, notwithstanding the Veteran's 
diagnosed eye disability, a review of the evidence does not 
reflect competent medical evidence linking his right orbit 
and maxillary sinus carcinoma to his service-connected 
chronic otitis media or surgical residuals.  Hence, an 
essential requirement for service connection is not met.

Here, considering all of the evidence of record, the Board 
finds that although there is credible evidence of a current 
disability, there is no competent evidence to suggest a nexus 
between right orbit and maxillary sinus carcinoma and the 
Veteran's service-connected chronic otitis media.  To the 
contrary, the Board notes that no findings concerning the 
Veteran's right eye were made at the time of his 1986 surgery 
on the right ear; similarly, records of the 1987 surgery to 
treat the Veteran's right orbit and maxillary sinus carcinoma 
made no mention of an etiological connection between the 
cancer and the Veteran's chronic otitis media.  There is 
simply no medical evidence of record suggesting any 
etiological link between the Veteran's right orbit and 
maxillary sinus carcinoma and his service-connected chronic 
otitis media.  See 38 C.F.R. § 3.310(a) (a disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition).  As such, the Board finds 
that the Veteran is not entitled to service connection right 
orbit and maxillary sinus carcinoma secondary to his service-
connected chronic otitis media.

The Board has also considered the Veteran's own contentions 
with regard to his claim.  Although the Board does not doubt 
the sincerity of the Veteran's belief that his right eye and 
maxillary sinus disability is related to his service-
connected chronic otitis media, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the medical relationship between any current 
disability and service-connected disability.  See Bostain v. 
West, 11 Vet. 124, App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the Veteran's assertions alone cannot provide a 
basis for a grant of service connection.

Under these circumstances, the Board finds that the claim for 
service connection for right orbit and maxillary sinus 
carcinoma secondary to chronic otitis media must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right orbit and 
maxillary sinus carcinoma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


